Citation Nr: 0944199	
Decision Date: 11/19/09    Archive Date: 11/25/09	

DOCKET NO.  06-29 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial compensable evaluation for 
sensorineural hearing loss in the right ear.  


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to 
September 1958, with additional reported service in the 
United States Naval Reserve from 1959 through 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Good or sufficient cause having been shown, the Veteran's 
appeal has been advanced on the Board's docket under the 
provisions of 38 U.S.C.A. § 7107 (West 2002 & Supp. 2009) and 
38 C.F.R. § 20.900(c) (2009).  

This case was previously before the Board in May 2009, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  Pursuant to applicable regulation, the Veteran's 
nonservice-connected left ear is assigned a Roman Numeral 
designation for hearing impairment of Level I.  

2.  The Veteran currently exhibits no more than Level VI 
hearing impairment in his service-connected right ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
sensorineural hearing loss in the right ear have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.85, 4.86(b), and Part 4, Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, and 
those of his spouse, offered during the course of a hearing 
before the undersigned Veterans Law Judge in February 2009, 
as well as service treatment records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the Veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

The Veteran in this case seeks an increased rating for 
service-connected sensorineural hearing loss in the right 
ear.  In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 
(2009).  

Where there is question as to which of two evaluations apply, 
the higher evaluation will be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  Where, as in this case, an appeal 
stems from an initial rating, VA must frame and consider the 
issue as to whether separate or "staged" ratings may be 
assigned for any or all of the retroactive period from the 
effective date of the grant of service connection to a 
prospective rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In the case at hand, in a rating decision of February 2006, 
service connection and a noncompensable evaluation for 
sensorineural hearing loss in the right ear was granted 
effective from August 11, 2005, the date of receipt of the 
Veteran's original claim for service connection.  The Veteran 
voiced his disagreement with the assignment of a 
noncompensable evaluation, and the current appeal ensued.  

The Board notes that, pursuant to applicable law and 
regulation, evaluations of unilateral defective hearing range 
from noncompensable to 10 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination (i.e., recognition) tests together with 
the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second (Hertz).  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  In situations where service connection has been 
granted only for defective hearing involving one ear, the 
nonservice-connected ear is to be assigned a Roman Numeral 
designation for hearing impairment of I.  Only where hearing 
impairment in one ear is compensable to a degree of 
10 percent or more as a result of service-connected 
disability and hearing impairment as a result of 
nonservice-connected disability meets the provisions of 
38 C.F.R. § 3.385 (2009) in the other ear are both ears to be 
treated as if service connected for rating purposes.  
38 C.F.R. §§ 3.383, 4.85, and Part 4, Code 6100 (2009).  

When the pure tone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, a rating 
specialist must determine the Roman Numeral designation for 
hearing impairment from either Table VI or Table VIa of the 
Rating Schedule, whichever results in the higher numeral.  
That numeral is then to be elevated to the next Roman 
Numeral, with each ear being evaluated separately.  38 C.F.R. 
§ 4.86(b) (2009).  

In the present case, at the time of VA audiometric and 
otologic examinations in November 2005, it was noted that the 
Veteran's claims folder was available, and had been reviewed.  
When questioned, the Veteran indicated that he had worked for 
Lockheed Martin from 1951 to 1954, and then again from 1958 
until his retirement in 1994.  Audiometric examination 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:  




HERTZ

HERTZ
1000
2000
3000
4000
RIGHT EAR
25
70
85
90

The pure tone average for the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz in the Veteran's right ear was 68 
decibels, with speech discrimination ability in that ear of 
84 percent.  Such findings are consistent with Level VI 
hearing impairment in the Veteran's service-connected right 
ear, with the Veteran's nonservice-connected left ear 
assigned a Roman Numeral I designation under the applicable 
regulation.  The pertinent diagnosis noted was of a mild to 
profound sensorineural hearing loss in the (service-
connected) right ear, and a mild to moderately severe 
sensorineural hearing loss in the (nonservice-connected) left 
ear.  Significantly, in the opinion of the examiner, the 
Veteran's employment, social, and daily activity functioning 
should not be adversely affected by his service-connected 
hearing loss.  

As of the time of a more recent VA audiometric examination in 
August 2009, it was once again noted that the Veteran's 
claims folder was available, and had been reviewed.  
Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:  




HERTZ

HERTZ
1000
2000
3000
4000
RIGHT EAR
25
70
85
95

The pure tone average for the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz in the Veteran's right ear was 69 
decibels, with accompanying speech discrimination ability of 
88 percent.  Such findings are consistent with Level VI 
hearing impairment in the Veteran's service-connected right 
ear, with the Veteran's nonservice-connected left ear to be 
assigned a Roman Numeral I designation under the applicable 
regulation.  The pertinent diagnosis noted was hearing within 
normal limits in the right ear in the range from 250 to 1,000 
Hertz, with a moderate to profound sensorineural hearing loss 
in that ear in the range from 2,000 to 8,000 Hertz, and a 
mild to moderately severe sensorineural hearing loss in the 
left ear in the range from 250 to 500 Hertz, with a moderate 
to severe hearing loss in that ear in the range from 1,000 to 
8,000 Hertz.  

In the opinion of the examiner, a disability such as hearing 
loss, in one or both ears, did not render an individual 
unemployable.  Rather, gainful employment and daily 
activities were possible with state of the art amplification, 
assistive technology, and/or vocational rehabilitation, in 
particular, within the confines of the Americans with 
Disabilities Act.  Significantly, despite the Veteran's 
service connection for impaired hearing, he had not pursued 
the use of assistive listening devices, such as hearing aids, 
which could improve his ability to hear.  

Based on the aforementioned, it is clear that the Veteran 
exhibits no more than Level VI hearing impairment in his 
service-connected right ear.  Moreover, pursuant to 
applicable law and regulation, the Veteran's nonservice-
connected left ear is assigned a Roman Numeral designation of 
Level I for rating purposes.  Such findings are commensurate 
with the noncompensable evaluation currently in effect.  
Accordingly, an increased rating for service-connected 
sensorineural hearing loss in the right ear is not warranted.  

As regards the Veteran's potential entitlement to an 
extraschedular evaluation for sensorineural hearing loss in 
the right ear, the Board observes that, based on the entire 
evidence of record, there is no indication that the Veteran's 
right ear hearing loss has resulted in a marked interference 
with employment and/or frequent periods of hospitalization 
sufficient to warrant the assignment of such an evaluation.  
See 38 C.F.R. § 3.321(b)(1) (2009).  In point of fact, by the 
Veteran's own admission, he is at present retired.  Moreover, 
as of the time of the aforementioned VA audiometric 
examination in August 2009, it was indicated that the 
Veteran's hearing loss would not render him unemployable, or 
significantly affect his gainful employment or daily 
activities.  Under the circumstances, the Board is compelled 
to conclude that consideration of an extraschedular 
evaluation would be inappropriate in this case.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  When VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the Veteran and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must (1) inform the Veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the Veteran about the 
information and evidence that VA will seek to provide; and 
(3) inform the Veteran about the information and evidence he 
is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
August 2005 and March 2006.  More specifically, inasmuch as 
the Veteran's current claim for an increased rating for 
sensorineural hearing loss in the right ear arises from a 
grant of service connection for that disability, the claim 
for service connection has been more than substantiated, it 
has been proven, thereby rendering additional 38 U.S.C.A. 
§ 5103(a) notice as to the increased rating no longer 
required, in particular, since the purpose that the notice 
was intended to serve has been fulfilled.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006); see also 
Hartman v. Nicholson, 483 F. 3d 1311, 1314-1315 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  
To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the Veteran had a full understanding 
of the elements required to prevail on his claim.  Moreover, 
the Veteran has raised no allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

An initial compensable evaluation for sensorineural hearing 
loss in the right ear is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


